Title: From Benjamin Franklin to Deborah Franklin, 27 February 1766
From: 
To: 


My dear Child,
London, Feb. 27. 1766.
I wrote you a few days ago by Mr. Penrose via Mary land, when I wrote also to the Speaker, to Mr. Galloway, Mr. Hughes and Mr. Hall. I have now as little time as then to enlarge, having wrote besides to day so much that I am almost blind. But by the March Packet shall fully answer your late Letters. Let the Vaults alone till my Return: As you have a Wood Yard, perhaps they may not be necessary. I send you some curious Beans for your Garden. Love to Sally and all Relations; and to all the Ladies that do me the Honour to enquire after me. I congratulate you on the soon expected Repeal of the Stamp Act; and on the great Share of Health we both enjoy, tho’ now going in Fourscore, (that is, in the fourth Score.) Mr. Whitfield call’d today and tells me a surprizing Piece of News. Mr. Dunlap is come here from Barbadoes, was ordain’d Deacon on Saturday last, and Priest on Sunday! In haste, but very well, I am, my dear Girl, Your ever loving Husband,
B Franklin
Inclos’d are a few of my Political Cards.
 
Addressed: To / Mrs Franklin / at / Philadelphia
